          Case 1:20-mc-00317-JSR Document 3 Filed 09/11/20 Page 1 of 3



 AUDREY STRAUSS
 Acting United States Attorney for the
 Southern District of New York
 By: MICHAEL C. MCGINNIS
 Assistant United States Attorney
 One St. Andrew's Plaza
 New York, New York 10007
 Tel. (212) 637-2305

 UNITED STATES DISTRICT COURT
 SOUTHERN DISTRICT OF NEW YORK
 - ------------------------------------------ ---------------------x
 IN RE NONJUDICIAL CIVIL FORFEITURE                                    STIPULATION AND ORDER
 PROCEEDING REGARDING $1,462,033.56 IN
 UNITED STATES CURRENCY FORMERLY ON                                    20MAG - - - - -
 DEPOSIT IN JPMORGAN CHASE BANK, N.A.,
 ACCOUNT 468406991, HELD IN THE NAME OF
 CROTON JEWELRY INTERNATIONAL, L.L.C.

                WHEREAS, on or about June 5, 2020, agents from the United States Secret Service

(the "USSS") seized approximately $1,462,033 .56 in United States currency (the "Subject

Property") from JPMorgan Chase Bank, N.A. , Account 468406991, held in the name of "Croton

Jewelry International, L.L.C.;

                WHEREAS, the USSS subsequently commenced administrative proceedings to

forfeit the aforementioned Subject Property;

                WHEREAS, on or about June 11, 2020, the USSS received a claim from Sheldon

Eisenberger, Esq. counsel for CJI Trading LLC f/k/a Croton Jewelry International LLC ("CJI")(the

"Claimant"), asserting its interest in Subject Property;

                WHEREAS, Title 18, United States Code, Section, 983(a)(3)(A) provides that, "[n]ot

later than 90 days after a claim has been filed, the Government shall file a complaint for forfeiture

in the manner set forth in the Supplemental Rules for Certain Admiralty and Maritime Claims or

return the property pending the filing of a complaint, except that a Court in the district in which the

complaint will be filed may extend the period for filing a complaint for good cause shown or upon

agreement of the parties";
           Case 1:20-mc-00317-JSR Document 3 Filed 09/11/20 Page 2 of 3




                WHEREAS, pursuant to Title 18, United States Code, Section, 983(a)(3), the United

States is required to file a civil complaint to forfeit the Subject Property no later than September 9,

2020;and

                 WHEREAS, the Government, by and through Assistant United States Attorney

Michael C. McGinnis, and the Claimant, by and through its attorney, Sheldon Eisenberger, Esq.,

are discussing a possible disposition of this case and desire an extension, until October 9, 2020 ,

of the deadline for the Government to file a complaint against the Subject Property in order to

continue those discussions;

                 NOW, THEREFORE, IT IS HEREBY ORDERED, upon agreement of the

aforementioned parties and pursuant to Title 18, United States Code, Section 983(a)(3)(A), that

the time in which the Government is required to file a complaint for forfeiture of the Subject

Property is extended from September 9, 2020, up to and including October 9, 2020.


Dated: New York, New York
      September 4, 2020

AUDREY STRAUSS
Acting United States Attorney for
the Southern District of New York
Attorney for Plaintiff


By:    11J//11~
      Michael C. McGinnis
                                                                           9/4/2020
                                                                           DATE
      Assistant United States Attorney
      One St. Andrew's Plaza
      New Yark, New York 10007
      Telephone.: (212) 637- 2305
      Fax.: (212) 637-0084



                     [SIGNATURES CONTINUE ON FOLLOWING PAGE]

                                                  2.
        Case 1:20-mc-00317-JSR Document 3 Filed 09/11/20 Page 3 of 3



                                              3


CJI Trading LLC f/k/a Croton Jewelry International LLC



By:!eJL~~
   Sheldon Eisenberger, Esq.
                                                         9 }., / .,~
                                                         ~
   Counsel for the CJI Trading LLC f/k/a
   Croton Jewelry International LLC ("CJI")
   711 Third Avenue, 14th Fl.
   New York, NY 10017
   Office.: (212) 687 .6262
   Fax.: (212) 687.3667



So Ordered:




UNITED STATES DISTRICT JUDGE (PART I)                    DATE
SOUTHERN DISTRICT OF NEW YORK
